Filed 5/4/15 P. v. Morris CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B255518
                                                                     (Super. Ct. Nos. 1424960, 1401008)
     Plaintiff and Respondent,                                             (Santa Barbara County)

v.

AVERY ANTHONY MORRIS,

     Defendant and Appellant.


                   Avery Anthony Morris appeals a judgment following conviction by jury of
assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1))1 and leaving the scene of an
accident (Veh. Code, § 20001, subd. (a)). The jury found true an allegation that he inflicted
great bodily injury. (§ 12022.7.) The trial court sentenced Morris to seven years eight
months in prison. (Super. Ct. Santa Barbara County, Case No. 1424960.) Morris also
appeals from an order revoking his probation in Santa Barbara Superior Court Case No.
1401008 (in which he was convicted of resisting an executive officer) and imposing a
sentence of eight months in prison consecutive to the sentence in Case No. 1424960, making
the aggregate sentence for the two cases eight years four months. (§ 69.) We affirm.
                   We appointed counsel to represent Morris on this appeal. After examining the
record, his counsel filed an opening brief requesting the court to make an independent
review under People v. Wende (1979) 25 Cal. 3d 436. On February 19, 2015, we advised


1
    All statutory references are to the Penal Code unless otherwise stated.
Morris that he had 30 days within which to personally submit any contentions or issues that
he wished us to consider. We received no response.
              Morris has a history of driving under the influence of alcohol. In May 2012,
he pled no contest to resisting an executive officer and driving under the influence of
alcohol in Case No. 1401008. (§ 69, Veh. Code, § 23152, subd. (b).) The trial court granted
three years felony probation and suspended imposition of sentence. About four months
later, Morris struck a man with a car following an altercation at a party. The man was
hospitalized. He suffered cuts, bruises, a chipped tooth, and bruising to his brain. An
information charged Morris with attempted murder (§§ 664, 187); assault with a deadly
weapon (§ 245, subd. (a)(1)); two counts of making criminal threats (§ 422); and leaving the
scene of an accident (Veh. Code, § 20001, subd. (a)).) It alleged that Morris committed the
offenses for the benefit of a street gang and that he inflicted great bodily injury during the
assault. (§§ 186.22, subd. (b)(1)(C), 12022.7, subd. (a).) A jury found Morris guilty of
assault and leaving the scene, but not guilty of attempted murder or making criminal threats.
It found true the allegation that Morris inflicted great bodily injury, but found not true the
allegation that he committed the offenses for the benefit of a street gang.
              We are satisfied that Morris's attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Wende, supra, 25 Cal.3d at
pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                           GILBERT, P.J.
We concur:


              YEGAN, J.



              PERREN, J.

                                                2
                                Jean M. Dandona, Judge

                        Superior Court County of Santa Barbara

                          ______________________________


             Mark R. Feeser, under appointment by the Court of Appeal, for Defendant and
Appellant.
             No appearance for Respondent.




                                             3